DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 7-12,14-17, 19-20 are allowed 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record was found to be Konrardy in view of Tussy in view of Wolverton in further view of DeHart, as cited in the previous Office Action (5/3/2021). Konrardy taught an on-board device in a vehicle for collecting, analyzing, receiving and transmitting data related to the operations of a vehicle. This information could include information to identify the operator of a vehicle, the locations of the vehicle over a period of time used to generate the user insights related to the driver. Based on the data collected about the user, an offer would be generated for the user. Tussy teaches the authentication of a user by processing a self-captured image and comparing to a photo identification. Wolverton teaches the location services technology which initiates the capture of the locations of the device over a period of time. DeHart teaches the authentication of the vehicle using the VIN number and image comparison. However, the combination of references fails to teach: “generates a plurality of insights, the user insights generated based on a filtered set of the retrieved location data from which data indicative of no movement has been filtered out” and providing the offer according to this data set. 
An updated search found the closest prior art to be, Collopy (U.S. 20180260908), which discloses the use of the speed data in order to determine a discount for the user 
The closest NPL was found to be “Driver Monitoring” which discloses telematics and other sensors used to collecting data related to the driver and their driving performance. The reference does not explicitly disclose “generates a plurality of insights, the user insights generated based on a filtered set of the retrieved location data from which data indicative of no movement has been filtered out” and providing the offer according to this data set. 
For these reasons, the claims are determined to be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031. The examiner can normally be reached Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        2/15/2022